Title: From George Washington to Colonel Theodorick Bland, August 1777
From: Washington, George
To: Bland, Theodorick



Sir,
[August 1777]

I have received your three several favours of this day—I have spoken to the Commissary & forage master, who have promised to take the proper measures for furnishing you with supplies in their respective departments.
You will be pleased to send all Capt. Lee’s troop that remain behind with the regimt to join the detachment now with him and you will also return immediately to him, whatever men he may send with prisoners, or on any other errand. He is so entreprising and useful an officer that I should wish him not to be straitened for the want of men. I am with respect Sir Your most Obdt serv.
